*405Opinion by
Cune, J.
In accordance with stipulation of counsel and following the decisions cited, the merchandise in question was held dutiable as follows: (1) Kumquats similar in all material respects to those the subject of United States v. Fung Chong Co. (34 C. C. P. A. 40, C. A. D. 342) at 1 cent per pound under paragraph 743 as oranges; (2) wai san, sliced, yuk chuk, sliced, and sar sum, sliced, the same as that involved in Oy Wo Tong Co. v. United States (5 Cust. Ct. 70, C. D. 372) at 10 percent under paragraph 34 as drugs, advanced; and (3) bak hop the same as that passed upon in Oy Wo Tong Co. v. United States, supra, was held entitled to free entry under paragraph 1669 as crude drugs.